UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-149552 RIMROCK GOLD CORP. (Exact name of registrant as specified in charter) NEVADA (State or other jurisdiction of incorporation or organization) (I.R.S. Employee Identification No.) 3651 Lindell Rd. Suite D155 Las Vegas, NV, 89103 (Address of Principal Executive Offices)(Zip Code) Registrants telephone number, including area code: 1-800-854-7970 N/A (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer,” “accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock. As of July 21, 2014, the registrant had 37,664,627 shares of common stock issued and outstanding. RIMROCK GOLD CORP. AND SUBSIDIARIES FORM 10-Q May 31, 2014 INDEX PART I FINANCIAL INFORMATION Item 1. Condensed consolidated Financial Statements F-1 to F-20 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURE 21 CAUTIONARY NOTE REGARDING FORWARD LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Securities Act of 1933, as amended(the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. USE OF CERTAIN DEFINED TERMS Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” the “Company,” or “Rimrock Gold” are to the combined business ofRimrock Gold Corp. and its consolidated subsidiaries, Tucana Exploration Inc. and Rimrock Mining, Inc. In addition, unless the context otherwise requires and for the purposes of this report only ● “Exchange Act” refers to the Securities Exchange Act of 1934, as amended; ● “SEC” refers to the United States Securities and Exchange Commission; ● “Securities Act” refers to the Securities Act of 1933, as amended; PART I – FINANCIAL INFORMATION Item 1. Financial Statements RIMROCK GOLD CORP. (FORMERLY TUCANA LITHIUM CORP.) AND SUBSIDIARIES CONTENTS PAGE F-2 UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AS OF MAY 31, 2014 (UNAUDITED) AND AS OF AUGUST 31, 2013 (AUDITED RESTATED). PAGE F-3 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE MONTHS ENDED MAY 31, 2(UNAUDITED). PAGE F-4 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED MAY 31, 2, 2003 (INCEPTION) TO MAY 31, 2014 (UNAUDITED). PAGE F-5 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MAY 31, 2, 2003 (INCEPTION) TO MAY 31, 2014 (UNAUDITED). PAGE F-6to F-20 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS. F-1 RIMROCK GOLD CORP. AND SUBSIDIARIES (An Exploration Stage Company) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS AS AT (Expressed in United States Dollar) August 31, May 31, (Unaudited) (Restated - Note 12) $ $ ASSETS Current assets Cash Prepaid and sundry Total current assets Long term assets Mining property claims [Note 5] Equipment, net Total long term assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities Advances from related parties Convertible note at fair value [Note 7] — Derivative liabilities [Note 8] — Shares to be issued — Total current liabilities Going concern [Note 3] Contingencies and commitments [Note 10] Subsequent event [Note 11] Stockholders' equity Common stock, $0.001 par value, 200,000,000 shares authorized, 37,664,627 and 34,614,627 common shares outstandingas at May 31, 2014 and August 31, 2013, respectively [Note 9] Additional paid-in capital Deficit accumulated during exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity See accompanying notes F-2 RIMROCK GOLD CORP. AND SUBSIDIARIES (An Exploration Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollar) For the three For the three months ended May 31, months ended May 31, (Unaudited) (Unaudited) $ $ EXPENSES Professional fees Derivative expense [Notes 7 and 8] — Exploration (recovery) — Advertising and promotion Telecommunications Rent and occupancy costs — Office and general Interest and bank charges Foreign exchange gain/loss 22 — Depreciation 30 48 Total operating expenses Net loss for the period before income taxes ) ) Income taxes — — Net loss for the period ) ) Foreign currency translation adjustment — ) Total comprehensive loss ) ) Lossper share, basic and diluted ) ) Weighted average number of common shares outstanding See accompanying notes F-3 RIMROCK GOLD CORP. AND SUBSIDIARIES (An Exploration Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Expressed in United States Dollar) For the nine For the nine months ended For the period from inception months ended May 31, 2013 (June 5, 2013) May 31, (Restated - Note 12) to May 31, (Unaudited) (Unaudited) (Unaudited) $ $ $ EXPENSES Professional fees Derivative expense [Notes 7 and 8] — Mining property maintenance fee — Exploration (recovery) — Advertising and promotion Telecommunications Rent and occupancy costs Office and general Interest and bank charges Foreign exchange gain/loss Depreciation Total operating expenses Net loss for the period from operations ) ) ) Interest income — — Impairment of mining property claims — — ) Impairment of convertible not receivable — — ) From continuing operations before income taxes ) ) ) Income tax — — — From continuing operations, net of tax ) ) ) From discontinuing operations, net of tax — — ) Net loss for the period ) ) ) Foreign currency translation adjustment — ) — Total comprehensive loss ) ) ) Lossper share, basic and diluted ) ) Weighted average number of common shares outstanding See accompanying notes F-4 RIMROCK GOLD CORP. AND SUBSIDIARIES (An Exploration Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in United States Dollar) For the nine For the nine months ended For the period from inception months ended May 31, 2013 (June 5, 2013) May 31, (Restated - Note 12) to May 31, (Unaudited) (Unaudited) (Unaudited) $ $ $ OPERATING ACTIVITIES Net loss for the period ) ) ) Less: Loss from discontinuingoperations, net of tax — — Loss from continuing operations ) ) ) Items not affecting cash Depreciation Accretion expense including derivative expense Accrued interest on convertible notes payable — Impairment of mineral property claims — — Impairment of convertible note receivable — — Loss on disposal of assets — — Issuance of common stock for services Issuance of common stock for rental — — Write off of deferred offering costs — — Change in prepaid and sundry Change in accounts payable and accrued liabilities ) Net cash used in operating activities from continuing operations ) ) ) Net cash used in operating activities from discontinued operations — — ) Net cash used in operating activities ) ) ) INVESTING ACTIVITIES Acquisition of mineral property claims — — ) Disposition of equipment — — Acquisition of equipment — — ) Net cash used in investing activities — — ) FINANCING ACTIVITIES Convertible notes receivable — — ) Proceeds from convertible note payable — Repayment of convertible notes payable — — ) Advances from (to) related parties ) — Issuance of common stock, net of issuance costs Net cash provided by financing activities Net (decrease) increase in cash during the period ) Effect of foreign currency translation adjustment — — ) Cash, beginning of the period — Cash, end of period See accompanying notes F-5 RIMROCK GOLD CORP AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM THE DATE OF INCEPTION (JUNE 5, 2003) TO MAY 31, 2014 (Expressed in United States Dollars) 1.ORGANIZATION AND NATURE OF OPERATIONS Rimrock Gold is a diversified mineral exploration company focused on identifying, acquiring, advancing, and drilling high-grade gold-silver exploration projects in Nevada, and lithium exploration projects in Quebec. Rimrock Gold Corp., formerly Tucana Lithium Corp., Oteegee Innovations Inc. and Pay By The Day Holdings Inc., (the “Company” or “Rimrock”) was incorporated in August 2007 in the State of Nevada.On January 24, 2013, the Company filed a certificate of amendment to amend the articles of incorporation with the Nevada Secretary of State changing the Company’s name to Rimrock Gold Corp. During October2013, Rimrock Gold Corp., and its wholly owned subsidiary, Rimrock Mining Inc., closed a purchase agreement with RMIC Gold, a private Nevada company controlled by Richard R. Redfern, to acquire an epithermal bonanza gold-silver property known as the Ivanhoe Creek Property. Mr. Redfern is a director ofRimrock Gold Corp., and therefore this transaction is a non-arms length transaction. Ivanhoe Creek Property consists of 22 unpatented lode-mining claims (440 acres) situated in north-central Nevada. In consideration for the acquisition, the Company has agreed to issue 150,000 shares of the Company's common shares to RMIC Gold.Any mineral production from Ivanhoe Creek Property is subject to Net Smelter Returns royalties of 1% due to RMIC Gold. The Company’s main exploration targets are for gold/silver deposits located in the State of Nevada.The Company continues its plans to explore these properties. The Company operates Tucana Exploration Inc. and Rimrock Mining, Inc. as wholly owned subsidiaries. The Company operates under the web-site address www.rimrockgold.com. 2.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the nine months ended May 31, 2014 are not necessarily indicative of the results that may be expected for the year ending August 31, 2014.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K/A for the year ended August 31, 2013. The accompanying unaudited condensed consolidated financial statements of the Company include the accounts of Rimrock Gold Corp. and its wholly owned subsidiaries. Inter-company balances and transactions have been eliminated upon consolidation. The Company is considered to be in the development stage as defined in Accounting Standards Codification (“ASC”) 915,Development Stage Entities (See Note 4 below).The Company has devoted substantially all of its efforts to business planning and development by means of raising capital for operations. The Company has also not realized any significant revenues. Among the disclosures required by ASC 915 are that the Company's financial statements be identified as those of a development stage company, and that the statements of operations and comprehensive loss and cash flows disclose activity since the date of the Company's inception. F-6 RIMROCK GOLD CORP AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM THE DATE OF INCEPTION (JUNE 5, 2003) TO MAY 31, 2014 (Expressed in United States Dollars) 3.GOING CONCERN These unaudited condensed consolidated financial statements have been prepared assuming the Company will continue on a going-concern basis. The Company has incurred losses since inception and the ability of the Company to continue as a going-concern depends upon its ability to develop profitable operations and to continue to raise adequate financing. Management is actively targeting sources of additional financing to provide continuation of the Company’s operations. In order for the Company to meet its liabilities as they come due and to continue its operations, the Company is solely dependent upon its ability to generate such financing. The Company is actively seeking financing to fully execute the next phase of the Company’s exploration campaign and future acquisitions. Any capital raised will be through private placement will result in the issuance of common shares from the Company’s authorized capital. The Company believes it can satisfy minimum cash requirements for the next twelve months with either an equity financing, convertible debenture or if needed, loans from shareholders. There can be no assurance that the Company will be able to continue to raise funds, in which case the Company may be unable to meet its obligations. Should the Company be unable to realize its assets and discharge its liabilities in the normal course of business, the net realizable value of its assets may be materially less than the amounts recorded in these unaudited condensed consolidated financial statements. The unaudited condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue in existence. 4.RECENT ACCOUNTING PRONOUNCEMENTS Effective June 2014, the FASB issued ASU No. 2014-10, Development Stage Entities (Topic 915). Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation.The objective of the amendments is to improve financial reporting by reducing the cost and complexity associated with the incremental reporting requirements for development stage entities. As a result, the amendments in this Update remove all incremental financial reporting requirements from U.S. GAAP for development stage entities. The amendments also eliminate an exception previously provided to development stage entities in Topic 810, Consolidation, for determining whether an entity is a variable interest entity on the basis of the amount of investment equity at risk.The amendments in this Update remove the definition of a development stage entity from the Master Glossary of the Accounting Standards Codification, thereby removing the financial reporting distinction between development stage entities and other reporting entities from U.S. GAAP. In addition, the amendments eliminate the requirements for development stage entities to: 1) present inception-to-date information in the statements of income, cash flows, and shareholder equity; 2) label the financial statements as those of a development stage entity; 3) disclose a description of the development stage activities in which the entity is engaged; and 4) disclose in the first year in which the entity is no longer a development stage entity that in prior years it had been in the development stage. The amendments also clarify that the guidance in Topic 275, Risks and Uncertainties, is applicable to entities that have not commenced planned principal operations.The amendments related to the elimination of inception-to-date information and the other remaining disclosure requirements of Topic 915 should be applied retrospectively except for the clarification to Topic 275, which shall be applied prospectively. For public business entities, those amendments are effective for annual reporting periods beginning after December 15, 2014, and interim periods therein.The Company will adopt the new reporting requirements of ASU No. 2010-10 in its financial reporting for its interim and annual periods in the fiscal year ending August 31, 2015. F-7 RIMROCK GOLD CORP AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM THE DATE OF INCEPTION (JUNE 5, 2003) TO MAY 31, 2014 (Expressed in United States Dollars) 5.MINERAL PROPERTY CLAIMS Asof May 31, 2014, the Company had a Lithium Property in the James Bay region of Quebec and Gold Properties in Nevada.These mineral properties are acquired through purchase or lease agreements and are subject to varying royalty interests and lease payments.During the nine months ended May 31, 2014, maintenance payments of approximately $7,584 (nine months ended February 28, 2013 – Nil) were required to maintain these mineral properties. Mineral property claims acquisition costs consist of the following: May 31, August 31, (Restated) Lithium Properties (a) - - Rimrock Property, West Silver Cloud and Pony Spur (b) Silver Cloud Property (c) Ivanhoe Creek Property (d) - a.Lithium Properties The Company was exploring lithium deposits in the Abigail Lithium Property located in the James Bay region of Quebec, Canada.As of May 31, 2014, the elected to not renew the 95 map-designated cells totaling approximately 5,000 hectares. In addition, the Company’s 12 map-designated cells just north of the Abigail property named Lac Kame and 25 map-designated cells named EM-1 have expired and have not been renewed.On August 31, 2013, management decided to fully write down the capitalized cost of Abigail property, based on the management’s decision to not further renew the claims upon their expiration between November 2013 to November 2014. b.Rimrock Property, West Silver Cloud and Pony Spur On February 11, 2013, the Company acquired interests in three prospective gold exploration properties known as the Rimrock Property, West Silver Cloud and Pony Spur, located in northeast Nevada.The Acquired Properties(defined below) are comprised of almost 2,000 acres of land and are located on or in close proximity to the Carlin Trend and Midas Trend.At February 28, 2014, the capitalized costs totaled $74,970. The Company acquired these interests through the issuance of 17,800,000 shares of its common stock in exchange for 100% of the shares in Rimrock Mining, Inc., a Nevada corporation.Any mineral production from the Rimrock, West Silver Cloud, and Pony Spur Properties is subject to Net Smelter Returns royalties of 3%. Rimrock Mining, Inc. holds the interests in the properties and otherwise has nominal net assets.In accordance with the guidance provided in ASC 805-50-30-5, the transaction has been accounted for as“Transactions between Entities under Common Control”. The acquired properties were recorded based on the carrying amounts in the accounts of the transferring entity at the date of transfer.In addition, the Company issued 2,000,000 shares of its common stock to a consultant and paid legal charges amounting to $52,117 in connection with the transaction.These costs have been expensed in the period incurred. F-8 RIMROCK GOLD CORP AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM THE DATE OF INCEPTION (JUNE 5, 2003) TO MAY 31, 2014 (Expressed in United States Dollars) 5.MINERAL PROPERTY CLAIMS (Continued) c. Silver Cloud Property On May 3, 2013, the Company entered into a purchase agreement(the “Purchase Agreement”) to acquire an exploration epithermal bonanaza gold-silver property in Nevada, known as the Silver Cloud Property.Pursuant to the Purchase Agreement, the Company acquired from Geologix a one hundred percent (100%) interest in and to: (i) the Mining Claims that compress 552 unpatented mining claims totaling 11,210 acres, and (ii) the Pescio Lease dated June 1, 1999 between Teck Resources Inc., and Carl Pescio and Janet Pescio, which requires that the Company pays $50,000 to Pescio family annually. The lease term is to June 30, 2023 with option to extend the lease term for three subsequent ten years terms. In consideration for the Mining Claims and the Pescio Lease, the Company shall issue to Geologix 500,000 shares of the Company’s common stock (the “Rimrock Shares”) comprised of 400,000 shares to Geologix and 100,000 shares Geologix is required to assign to Teck Resources Inc.In addition, if the Company delineates more than two million ounces of gold in proven and probable reserves on the Mining Claims, then the Company will issue a further 250,000 common shares of the Company to Geologix.Any mineral production from the Silver Cloud Property is subject to net smelter return royalties of 2% due to Royal Gold Inc. and 3% to the underlying claim owners.These 500,000 shares were issued during the last quarter ended August 31, 2013.The acquired properties were recorded based on the fair value of the Company’s shares of common stock to be issued, which was determined based on a recent private placement transaction adjusted for the fair value of warrants issued under that transaction. The Company issued 1,000,000 shares of its common stock to a consultant and paid legal charges of $30,000 in connection with the transaction.The total transaction costs of $180,000 have been included in the cost of the assets acquired.At May 31, 2014, the capitalized costs totaled $305,000 (2012 – Nil), including lease payment of $50,000 to Pescio family. d. Ivanhoe Creek Property During October2013, the Company closed a purchase agreement with RMIC Gold to acquire an epithermal bonanza gold-silver property in Nevada known as the Ivanhoe Creek Property.RMIC Gold is a private Nevada company controlled by Richard R. Redfern, who is a director of the Company and this is a non-arm’s length transaction. Pursuant to the Purchase Agreement, the Company acquired from RMIC Gold a one hundred percent (100%) interest in and to certain properties that compress 22 unpatented mining claims totaling 440 acres.In consideration for the acquisition, the Company issued 150,000 shares of the Company's common shares to RMIC Gold.Any mineral production from Ivanhoe Creek Property is subject to Net Smelter Returns royalties of 1% due to RMIC Gold.The acquired property was valued by the fair value of the Company's share of common stock issued, which was based on a recent private placement transaction. 6.RELATED PARTY TRANSACTIONS The transactions with related parties were in the normal course of operations and were measured at the exchange value which represented the amount of consideration established and agreed to by the parties. Related party transactions not disclosed elsewhere in these unaudited condensed consolidated financial statements are as follows: On March 1, 2013, the Company signed a one year consulting agreement with Uptick Capital LLC (“Uptick”), and agreed to pay Uptick 3,500,000 units of common stock for market expansion and business consulting. 1,500,000 shares were issued in the nine months ended May 31, 2014.Ari Blaine and Simeon Wohlberg control Uptick Capital and are directors of Zahav Resources Inc. F-9 RIMROCK GOLD CORP AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM THE DATE OF INCEPTION (JUNE 5, 2003) TO MAY 31, 2014 (Expressed in United States Dollars) 6.RELATED PARTY TRANSACTIONS (continued) During October2013, the Company closed a purchase agreement with RMIC Gold, a private Nevada company controlled by Richard R. Redfern, who is a director of the Company. The Companyissued 150,000 common shares as consideration for 100% interest of the Epithermal bonanza gold-silver property known as the Ivanhoe Creek Property. Consulting fees paid to Mr. Starkman for the nine months ended May 31, 2014 were $2,622 (nine months ended May 31, 2013 – $15,208). 7.CONVERTIBLE NOTE AT FAIR VALUE As of May 31, 2014, the estimated fair value of our convertible promissory notes is as follows: Convertible Notes May 31, 2014 (unaudited) $100,000 face value convertible note due October 14, 2014 $ ) $100,000 Convertible Note On April 14, 2014, the Company issued a $100,000 12% convertible note with a term to October 14, 2014 (the “Maturity Date”). The principal amount of the note and interest is payable on the maturity date. The note is convertible into common stock beginning120 daysafter the issuance date, at the holder’s option, at a fixed conversion price of $0.075 per share. The conversion price provides for down-round protection in the event any subsequent equity sales are issued at a lower conversion price.The Company has the option to prepay all or any portion of the purchase price; however, the prepayment amount must be 110% of the principal amount to be prepaid together with all accrued but unpaid interest. The terms of the convertible note provide for certain redemption features which include features indexed to equity risks. In the event of default, the amount of principal and interest not paid when due bear interest at the rate of 20% per annum and the note becomes immediately due and payable. In connection with the issuance of the convertible note, the Company also issued detachable warrants indexed to 100,000 shares of the Company’s common stock. The exercise price of the warrants is $0.10 per share. The term to expiration for the warrants is five years. The exercise price provides for down-round protection in the event any subsequent equity sales are issued at a lower conversion price. The Company has evaluated the terms and conditions of the convertible note and warrants under the guidance of ASC 815. The conversion feature did not meet the definition of “indexed to a company’s own stock” provided for in ASC 815 due to the down round protection feature. Therefore, the conversion feature requires bifurcation and liability classification. Additionally, the default put requires bifurcation because it is indexed to risks that are not associated with credit or interest risk. As a result, the compound embedded derivative comprises of (i) the embedded conversion feature and (i) the default put. Rather than bifurcating and recording the compound embedded derivative as a derivative liability, the Company elected to initially and subsequently measure the convertible note in its entirety at fair value, with changes in fair value recognized in earnings in accordance with ASC 815-15-25-4. Additionally, the warrants did not meet the definition of “indexed to a company’s own stock” provided for in ASC 815 due to the down round protection feature. As a result, the warrants require liability classification. F-10 RIMROCK GOLD CORP AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM THE DATE OF INCEPTION (JUNE 5, 2003) TO MAY 31, 2014 (Expressed in United States Dollars) 7.CONVERTIBLE NOTE AT FAIR VALUE (continued) The following table reflects the allocation of the purchase on the financing date: Convertible Notes (unaudited) $100,000 Face Value Proceeds $ ) Convertible promissory notes Derivative warrants Financing fees ) Day-one derivative loss ) 8.DERIVATIVE LIABILITIES The carrying value of the convertible notes is on the balance sheet, with changes in the carrying value being recorded in earnings. The components of the convertible notes as of May 31, 2014 are as follows: May 31, 2014 (unaudited) The financings giving rise to derivative financial instruments Indexed Shares Fair Values $100,000 face value convertible note due October 14, 2014 $ ) The following table summarizes the components of our derivative liabilities as of May 31, 2014: May 31, 2014 (unaudited) The financings giving rise to derivative financial instruments Indexed Shares Fair Values Derivative Warrants $ ) F-11 RIMROCK GOLD CORP AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM THE DATE OF INCEPTION (JUNE 5, 2003) TO MAY 31, 2014 (Expressed in United States Dollars) 8.DERIVATIVE LIABILITIES (continued) The following table summarizes the effects on the Company’s gain (loss) associated with changes in the fair values of the derivative financial instruments by type of financing for the three and nine months ended May 31, 2014: The financings giving rise to derivative financial instruments and the income effects: Three and Nine Months Ended May 31, (unaudited) $100,000 face value convertible note due October 14, 2014 $ ) Derivative Warrants ) Financing fees ) Day-one derivative loss: $100,000 face value convertible note due October 14, 2014 ) Total gain (loss) $ ) Fair Value Considerations (Convertible note and derivative liabilities) GAAP establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. As presented in the tables below, this hierarchy consists of three broad levels: Level 1 valuations: Quoted prices in active markets for identical assets and liabilities. Level 2 valuations: Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs or significant value drivers are observable. Level 3 valuations: Significant inputs to valuation model are unobservable. The Company follows the provisions of ASC 820 with respect to its financial instruments. As required by ASC 820, assets and liabilities measured at fair value are classified in their entirety based on the lowest level of input that is significant to their fair value measurement. The Company’s convertible promissory notes which are required to be measured at fair value on a recurring basis under of ASC 815 as of May 31, 2014 are all measured at fair value using Level 3 inputs. Level 3 inputs are unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. F-12 RIMROCK GOLD CORP AND SUBSIDIARIES (An Exploration Stage Company) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD FROM THE DATE OF INCEPTION (JUNE 5, 2003) TO MAY 31, 2014 (Expressed in United States Dollars) 8.DERIVATIVE LIABILITIES (continued) Fair Value Considerations (Convertible note and derivative liabilities) – continued May 31, 2014 (unaudited) Fair Value Measurements Using: Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets (Liabilities) at Fair Value Convertible Notes $
